Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. After further consideration the arguments are moot for the following reason, the claims are directed to a physical block that do not exclude any separation layer or substrate between terminals, therefore, based on the broadest claim interpretation the rejection of claim 1 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 and 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14, 18-19 as recited are confusing and unclear: for example, the claim language “wherein the one or the plurality of sound quality modification elements connected in series to each other are connected in series in a transmission path…by use of unconnected one of the first element terminal parts and unconnected one of the second element terminal parts” as recited in claims 14 and 18-19 is written in a way that it is hard to understand what it means. Does applicant mean that the first element terminal parts and the second element terminal parts are removed from the transmission path so that the one or plurality of sound quality modification elements can be connected in series to each other and are connected in series in a transmission path ?  If it is, then please clarify the above claim language to reflect that meaning. If that is not what applicant meant, please clarify the above claim language to make it clear what applicant wish to convey. For the similar reason, the claim language “wherein unconnected one of the first element terminal parts and unconnected one of the second element terminal parts of the plurality of sound quality modification elements connected in series to each other are connected to a same connection site in a transmission path extending from an amplifier output terminal of the audio amplifier circuit to a speaker input terminal of the speaker system” as recited in claim 13 is also written in a manner that is very confusing and hard to be understood. 
The Office’s understanding about what is disclosed in the specification is the following: applicant’s invention is about metallic blocks that have no electrical purpose, the metallic blocks will act as mechanical filters to filter vibration that may be of higher frequency components which are caused by external sources, which acoustically couples to the wires that connect the amplifier with the loudspeaker, but the above mentioned claims 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 15-16 are rejected under 35 U.S.C. 103 as being
unpatentable over Kano (US 20070297635 A1).
Regarding claim 1, Kano discloses a sound quality modification element to be
connected to a connection path extending from an audio amplifier circuit that outputs a
sound signal to one or a plurality of speakers, the sound quality modification element
being configured to modify sound quality of sound to be emitted from the one or the
plurality of speakers, the sound quality modification element comprising an element
body including:
one first element terminal part provided at one end of the element block part in
the length direction, from among the first element terminal part and one second element
terminal part provided at another end of the element block part in the length direction
(Kano, Fig. 2, items 21, 22 and 23; ¶ [0029]: “a speaker device terminal including a terminal substrate 21 on which a plus terminal metal 22 and a minus terminal
metal 23 are mounted”. The element block 21, although does not explicitly mention

therefore, is based on designer’s choice or needs.
However, Kano does not disclose a terminal having a dimension of 5 mm or
more in a diametrical direction and a dimension of 5 mm in a length direction
perpendicular to the diameter direction. 
However, the terminal dimension would have been determined on designer’s preferences and/or needs since applicant has not disclosed any unexpected benefits due to this configuration.
Regarding claims 2-7, Kano discloses all the limitations of claim 1.
Kano fails to disclose a material of the modification element. However, the
material of the modification element (Resistor) would have been determined on designer’s preferences and/or needs since applicant has not disclosed any unexpected benefits due to these materials.
Regarding claim 9, Kano discloses all the limitations of claim 1.
However, Kano fails to disclose a sound quality modification element (Resistor), wherein
the element body is configured such that the element block part includes the first
element terminal part without including the second element terminal part. However, such a configuration would have been determined on designer’s preferences and/or
needs since applicant has not disclosed any unexpected benefits due to these
materials.
Regarding claim 10, Kano discloses all the limitations of claim 1.

element terminal part and the second element terminal part (Kano, Fig. 2, items 22 and
23).
Regarding claim 11, Kano discloses all the limitations of claim 9
An audio system comprising:
the one or the plurality of sound quality modification elements (Kano, Fig. 2,
items 21, 22 and 23);
the audio amplifier circuit (Kano, ¶ [0006]); and
a speaker system including the one or the plurality of speakers (Kano, Fig. 2,
item 100), wherein
the first element terminal part of the one or the plurality of sound quality
modification elements is connected to a connection site in a transmission path
extending from an amplifier output terminal of the audio amplifier circuit to a speaker
input terminal of the speaker system (Kano, Fig. 2, items 22 and 23).
Regarding claim 12, Kano discloses all the limitations of claim 10.
An audio system comprising:
the one or the plurality of sound quality modification elements (Kano, Fig. 2,
items 21, 22 and 23);
the audio amplifier circuit (Kano, ¶ [0006]); and
a speaker system including the one or the plurality of speakers (Kano, Fig. 2,
item 100), wherein 

22 and 23; ¶ [0006]: “the speaker device connector terminal functions as a relay
terminal which supplies a sound signal outputted from the amplifier to the voice
coil”).
Regarding claim 15, Kano discloses all the limitations of claim 9.
An audio amplifier apparatus equipped with a sound quality modification element,
the audio amplifier apparatus comprising:
the one or the plurality of sound quality modification elements (Kano, Fig. 2,
items 22 and 23); and
the audio amplifier circuit including an amplifier output terminal, wherein the first element terminal part of the one or the plurality of sound quality modification elements is
connected to a connection site in an output path extending from the audio amplifier
circuit to the amplifier output terminal (Kano, ¶ [0006]: “a sound signal supplying
connector terminal of the amplifier”).
Regarding claim 16, Kano discloses all the limitations of claim 9.
Kano discloses a speaker system equipped with a sound quality modification
element, the speaker system comprising:
the one or the plurality of sound quality modification elements (Kano, Fig. 2,
items 21, 22 and 23); and

quality modification elements is connected to a connection site in an input path extending from the speaker input terminal of the speaker system to the one or the
plurality of speakers (Kano, Fig. 2, items 22 and 23).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable
over Kano (US 20070297635 A1) and further in view of Uemae (US 5424355 A).
Regarding claim 8, Kano discloses al the limitations of claim 4.
However, Kano fails to disclose a sound quality modification element, including a
vibration-proof layer on a surface of the element block part or on the metal plating layer.
However, it is well known in the art to apply a vibration-proof layer to a surface of a metal, as disclosed by Uemae (US 5424355 A), Abstract: “a vibration-proof coating or a caulking material, particularly a synthetic rubber emulsion polymer-particles-
based chipping-resistant aqueous coating composition which is used for
protecting the … sheet metal”, for the desirable purpose of protecting from vibrations
and thus, it would have been obvious to apply the teaching of this prior art Uemae so that such a vibration-proof layer could have been added to the surface of the metal block of Kano for the desirable purpose of preventing vibration.
Regarding claim 17, Kano discloses all the limitation of claim 4.
However, Kano fails to disclose a Resistor


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654